Case: 2:15-cv-03079-EAS-TPK Doc #: 29 Filed: 04/01/21 Page: 1 of 1 PAGEID #: 155




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

PLANNED PARENTHOOD
SOUTHWEST OHIO REGION
& PLANNED PARENTHOOD
OF GREATER OHIO,

             Plaintiffs,
                                                Case No. 2:15-cv-3079
     v.                                         JUDGE EDMUND A. SARGUS, JR.

RICHARD HODGES,

             Defendant.


                                        ORDER

      The Court ORDERS the release of the $100 bond posted by Plaintiffs.

      IT IS SO ORDERED.


4/1/2021                                  s/Edmund A. Sargus, Jr.
DATE                                      EDMUND A. SARGUS, JR.
                                          UNITED STATES DISTRICT JUDGE
